Citation Nr: 1709382	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  00-18 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right hand disorder, to include as secondary to the Veteran's service-connected right shoulder disability. 

2.  Entitlement to service connection for tinnitus, to include as secondary to the Veteran's service-connected head trauma. 

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to the Veteran's complex partial seizures.

5.  Entitlement to service connection for a cervical spine disability.

6.  Entitlement to service connection for a prostate disorder.

7.  Entitlement to higher initial ratings for complex partial seizures due to head trauma rated as 20 percent disabling from June 30, 1999, 60 percent disabling from March 2, 2009.

8.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU), prior to June 21, 2011, and since June 21, 2011 for disabilities other than the Veteran's complex partial seizures. 

REPRESENTATION

Appellant represented by:	Jonathan Bruce, Attorney


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from September 1980 to September 1985.  Further, the record reflects he had additional service with the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In July 2011, the Board most recently remanded the above issues for additional development.  

In a subsequent November 2012 rating decision the RO granted the Veteran service connection for an acquired psychiatric disorder diagnosed as posttraumatic stress disorder (PTSD) and thus this issue is no longer on appeal.  Likewise, in July 2011 and September 2012 rating decisions the RO granted the Veteran's complex partial seizures higher ratings, 60 percent from March 2, 2009, and 100 percent from June 21, 2011.  Therefore, the Board has characterized this issue as it appears above.  

As to the claim for a TDIU, the Board finds that it retains jurisdiction over this issue during the entire appeal period because the record shows that the Veteran meets the schedular criteria for a TDIU even without taking into account the 100 percent schedular rating assigned his complex partial seizures on June 21, 2011.  See Buie v. Shinseki, 24 Vet. App. 242 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008).

Lastly, the Board finds that it does not have jurisdiction over the Veteran's claims for an earlier effective date for the grant of service connection for PTSD as well as higher ratings for PTSD and a right shoulder disability because the record does not show that the Agency of Original Jurisdiction (AOJ) received his substantive appeal as to any of these issues after the issuance of the August 2015 statement of the case and none of these issues were certified to the Board.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In January 2017, the Board wrote to the Veteran and his representative and notified them that the appeal would be remanded unless either party waived AOJ review of the additional evidence that had been added to the claims file.  See 38 C.F.R. § 20.1304(c) (2016).  The Board's January 2017 correspondence also notified the Veteran and his representative that they had 45 days to reply.  To date, neither the Veteran nor his representative has replied to the Board's waiver request letter.  Therefore, the Board finds that a remand for the AOJ review of this evidence is required.  See 38 C.F.R. § 19.31 (2016).  

While the appeal is in remand status, any outstanding VA and private treatment records should also be obtained and associated with the record on appeal.  See 38 U.S.C.A. § 5103A(b) (West 2014). 

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file all of the Veteran's post-June 2015 treatment records from the San Juan VA Medical Center.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

3.  Notify the Veteran that he may submit lay statements from him-self and from other individuals who have first-hand knowledge of any in-service problems with his right hand and/or with tinnitus as well as any continued problems since that time as well as any problems his service connected disabilities cause with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran a SSOC that includes notice of all the evidence added to the record since the issuance of the November 2012 SSOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

